DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/11/2022 has been entered.  Applicant amended claims 1, 4-7, 10, and 11 in the amendment.  Claims 2-3 and 8-9 are cancelled.  Claims 13-16 are newly added.
Claims 1, 4-7, and 10-16 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, and 10-16 filed on 02/11/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

	
Claim Objections
Claims 1, 7, 10, 11, 14, and 16 are objected to because of the following informalities:  
Claim 1, lines 3-4, “slice serial numbers of data slices of the target data resource” should read “slice serial numbers of the data slices of the target data resource”;
Claim 1, lines 22-23, “the data slice corresponding to the serial number” should read “the data slice corresponding to the first serial number”;
Claim 7, lines 4-5, “slice serial numbers of data slices of the target data resource” should read “slice serial numbers of the data slices of the target data resource”;
Claim 7, lines 21-22, “the data slice corresponding to the serial number” should read “the data slice corresponding to the first serial number”;
Claim 10
Claim 11, lines 3-4, “the plurality of data slices” should read “a plurality of data slices”;
Claim 14 recites the limitation “the source device is another of the CDN nodes in the CDN service cluster” in line 7, which should read “the source device is a second CDN nodes in the CDN service cluster, the first device and the second CDN node are different” to clarify the claim language.  Same objection applies to claim 16.
Claim 14 recites the limitation “each of the target devices is the other of the CDN nodes in the CDN service cluster” in line 9, which renders the claim unclear.  It is unclear if the other of the CDN nodes includes the first device and/or another device.  Same objection applies to claim 16.
Claims 14 and 16 use acronyms without stating what the acronyms stand for or represent.  For example, claim 14 recites “CDN” in line 1.  It should read “content delivery network (CDN)”.  This needs to be done for each first occurrence of an acronym in the Claims.
Claim 16, line 1, “the network devices” should read “the plurality of network devices”;
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 10-16
Claim 1 recites the limitation “from a device corresponding to a largest total number of slices among the at least one device” in lines 19-20, which renders the claim vague and indefinite.  The claim could read “the data slice corresponding to a largest total number of slices among the at least one device”, or “the first serial number from a device corresponding to a largest total number of slices among the at least one device”, or “a device corresponding to a largest total number of slices among the at least one device”.  Same rejection applies to claim 7.
Claim 1 recites the limitation “from a device corresponding to a second largest total number of slices among the at least one device” in lines 23-24, which renders the claim vague and indefinite.  It is unclear how a device can correspond to “a second largest total number of slices”.  Same rejection applies to claim 7.
Claim 6 recites the limitation "the slice serial numbers of the data slices of the candidate devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the CDN nodes” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the slice serial numbers of the data slices of the candidate devices" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the target devices” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “that target device” in line 16, which renders the claim vague and definite.  It is unclear what “that target device” is referring to.
Claim 14 recites the limitation "the source device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16the scheduling device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “that target device” in lines 12-13, which renders the claim vague and definite.  It is unclear what “that target device” is referring to.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macrae et al. (US 2013/0031215 A1).  Compare content stored on client devices with content on media list and identifies any items of content or portions of items of content that are missing from client device ([0137]).
Fineberg et al. (US 2008/0270436 A1).  Chunk hash list is obtained for the file to be retrieved, the hash list includes names or lists of respective chunks for the file being retrieved ([0035]).
Gupta et al. (US 2018/0124544 A1).  Determine whether IoT device has downloaded the plurality of file chunks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
03/09/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447